
	
		I
		112th CONGRESS
		1st Session
		H. R. 2516
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a waiver of minimum required distribution rules applicable to pension plans for
		  2011 and 2012.
	
	
		1.Waiver of pension plan
			 minimum required distribution rules for 2011 and 2012
			(a)In
			 generalClause (i) of section
			 401(a)(9)(H) of the Internal Revenue Code of 1986 (relating to general rule for
			 temporary waiver of minimum required distribution) is amended by striking
			 calendar year 2009 and inserting calendar years 2009,
			 2011, and 2012.
			(b)Conforming
			 amendments
				(1)Clause (ii) of
			 section 401(a)(9)(H) of such Code is amended—
					(A)in subclause (I)
			 by striking calendar years after 2009 and inserting
			 calendar year 2010 and calendar years after 2012, and
					(B)in subclause (II)
			 by striking calendar year 2009 and inserting calendar
			 years 2009, 2011, and 2012.
					(2)Paragraph (4) of
			 section 402(c) of such Code is amended—
					(A)by inserting
			 or 2011 after 2009 the first place it appears and
			 inserting 2009, 2011, or 2012, and
					(B)by striking
			 2009 the second place it appears and inserting 2009,
			 2010, or 2011, as the case may be .
					(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 calendar years beginning after December 31, 2010.
				(2)Provisions
			 relating to plan or contract amendments
					(A)In
			 generalIf this paragraph applies to any pension plan or contract
			 amendment, such pension plan or contract shall not fail to be treated as being
			 operated in accordance with the terms of the plan during the period described
			 in subparagraph (B)(ii) solely because the plan operates in accordance with
			 this section.
					(B)Amendments to
			 which paragraph applies
						(i)In
			 generalThis paragraph shall apply to any amendment to any
			 pension plan or annuity contract which—
							(I)is made pursuant
			 to the amendments made by this section, and
							(II)is made on or
			 before the last day of the first plan year beginning on or after January 1,
			 2014.
							In the case of
			 a governmental plan, subclause (II) shall be applied by substituting
			 2015 for 2014.(ii)ConditionsThis
			 paragraph shall not apply to any amendment unless during the period beginning
			 on the effective date of the amendment and ending on December 31, 2012, the
			 plan or contract is operated as if such plan or contract amendment were in
			 effect.
						
